Citation Nr: 0322108	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left zygoma and orbital floor, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office  (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned at a hearing held at the RO in February 2002.  

At the hearing, the veteran testified that he was not working 
because of problems with his left knee.  The Board notes that 
service connection is currently in effect for status post 
lateral and medial collateral ligament repair and traumatic 
arthritis of the left knee.  In view of the veteran's 
testimony, the RO should ascertain whether the veteran is 
attempting to file a claim for an increased rating or a total 
rating based on unemployability due to service-connected 
disability.  The Board refers this matter to the RO for 
clarification and action as appropriate.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained.  

2.  Residuals of a fracture of the left zygoma and orbital 
floor are manifested primarily by episodic sharp pain and 
numbness of in the second division of the left cranial 
(trigeminal) nerve extending from the left eye down over the 
cheek bone to the upper lip; episodes vary in frequency and 
duration.  The symptoms do not more nearly approximate severe 
incomplete paralysis of the nerve than moderate incomplete 
paralysis of the nerve.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left zygoma and orbital floor 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.123, 4.124, 4.124a Diagnostic Codes 
8205, 8305, 8405 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5103, 5103A; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It had 
been determined that the VCAA is applicable to all claims 
filed on or after November 9, 2000, the date of enactment of 
the VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100.  See Karnas v. Derwinski, 1 Vet. 
App. 3, 8 (1991).  VA has issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
On August 25, 2003, the United States Court of Appeals for 
the Federal Circuit found that applying Karnas to section 
3(a) of the VCAA, which makes no mention of retroactivity, 
would impermissibly require its retroactive application.  To 
that extent Karnas was overruled.  Kuzma v. Principi, No. 03-
7032, (Fed. Cir. Aug. 25, 2003).  However, Kuzma involved a 
situation where the Board's decision denying the claim was 
entered before enactment of the VCAA.  In the instant case, 
while the veteran filed his claim prior to VCAA, the VA has 
not completed its review and final consideration has not been 
completed.  The Board finds that VCAA applies to the 
veteran's claim and that the requirements of the VCAA and 
implementing regulations have been met.  

In the rating decision and statement of the case the RO 
advised the veteran of what must be demonstrated to establish 
a higher disability rating for his service-connected left 
zygoma and orbit fracture residuals, notified him of the 
evidence it considered, the reasons for its determination and 
the evidence and information necessary to substantiate his 
claim.  Although the RO did not notify the veteran of the 
passage of the VCAA, it did explicitly request that he 
provide medical evidence of recent treatment for his service-
connected disability and explained that VA would attempt to 
obtain records he identified.  The veteran notified the RO 
that he had received no treatment for his service-connected 
disability including from any private health care provider.  
The Board is satisfied that the RO by its actions under the 
circumstances of this case complied with the notification 
requirements of the VCAA and the implementing regulations now 
in effect.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In conjunction with the veteran's claim, the RO obtained the 
report of a VA hospitalization of the veteran in early 2000, 
the report of a June 2000 VA examination and ascertained that 
there were no subsequent VA medical record pertaining to the 
disability.  With the assistance of his representative, the 
veteran testified before the undersigned at the February 2002 
hearing at the RO.  At that time, the veteran's 
representative urged that the veteran be scheduled for an 
additional VA examination because the veteran did not have a 
neurological workup recommended by the examiner who conducted 
the June 2000 VA examination.  The representative argued that 
an additional examination might support consideration of the 
claim under Diagnostic Code 8405 and the following note, 
which states that tic douloureux may be rated in accordance 
with severity, up to complete paralysis.  The Board has 
considered this request, and all applicable rating criteria 
and finds that the evidence is sufficient to decide the 
claim.  See 38 C.F.R. § 3.159.  The veteran was provided a 
neurological examination in June 2000.  The examiner 
recommended evaluation at the neurology clinic for the 
purpose of treating the tic douloureux.  The examiner did not 
indicate that an additional examination was needed.  The 
objective findings on the neurological examination are 
sufficient to evaluate the extent of the veteran's service-
connected disability.  Neither the veteran nor his 
representative has identified any other evidence or 
information that could be obtained to substantiate the claim 
for a higher rating.  The Board is also unaware of any such 
available evidence or information.  The Board is therefore 
satisfied that the RO has complied with the duty to assist 
requirement of the VCAA and the implementing regulations. 


Rating Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Separate 
diagnostic codes identify the various disabilities.  In 
addition, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

While the history of a disability must be considered (Id.; 38 
C.F.R. § 4.1), where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Background and analysis

Service medical records show that at his entrance examination 
in November 1972, the veteran's eyes were evaluated as normal 
and that ocular motility was evaluated as normal.  In 
November 1973, he received a tripod fracture of the left 
zygoma and fracture of the orbital floor on the left, which 
required open reduction and fixation.  He was hospitalized 
for approximately two weeks followed by light duty for 10 
days.  At an eye examination two days after the injury, 
visual acuity in the left eye was 20/200, there was 
ecchymosis and edema and limitation of upgaze.  There was 
also no abduction of the left eye, which the veteran said he 
had prior to the injury.  The impression was Berlin's edema, 
limited upgaze probably from entrapment and no abduction of 
the left eye, questionably from prior injury to muscle or 6th 
nerve.  When the veteran was seen at an ear, nose and throat 
clinic in mid-December 1973, his vision was back to its pre-
trauma state.  The examiner said that congenital "M" 
problem persisted and noted there was good facial contour.  
When the veteran was seen at an ophthalmology consultation in 
October 1976 after requesting refraction, the assessment was 
rule out left macular degeneration and 6th nerve paresis, 
left eye.  

The veteran was discharged from service in 1977 and filed his 
initial service connection claim for fracture residuals in 
1983.  In a June 1984 rating decision, the RO granted service 
connection for residuals of a fracture of the left zygoma and 
orbital floor and assigned a noncompensable rating from the 
date of claim.  At that time, the RO denied service 
connection for partial agenesia of the left optic disc and 
amblyopia ex anopsia, left eye.  

The noncompensable rating for the fracture residuals was 
continued until July 1997 when an RO hearing officer granted 
an increased rating, to 10 percent effective from March 1996.  
The hearing office stated that service connection for muscle 
dysfunction, left eye, was granted because this condition, 
which existed prior to military service, permanently worsened 
as a result of service.  The hearing officer noted that the 
veteran had been seen in an eye clinic during VA 
hospitalization from March to May 1996 for conditions not at 
issue.  The eye clinic had determined that the veteran was 
experiencing decreased visual acuity secondary to cataracts 
in both eyes and noted that the veteran had a muscle 
restriction of the left eye secondary to trauma in 1973.  The 
hearing office recharacterized the service-connected 
disability as muscle dysfunction, left eye area, residuals of 
fracture of left zygoma and orbital floor and assigned a 10 
percent rating under Diagnostic Code 8305, based on evidence 
of pain and numbness from the left upper cheek to the lower 
lip.  The veteran filed the present increased rating claim in 
April 2000 when he stated that he had tingling from his 
cheekbone to his upper lip on the left side.  

Available evidence shows that while the veteran was residing 
in a VA domiciliary from March to April 2000 for assessment 
of alcohol dependence, it was noted that he had a chronic 
trigeminal neuralgia, left side, status post remote 
fractures.  At the June 2000 VA examination for cranial 
nerves, the examiner noted that the veteran reported that it 
was two years after his left zygoma and orbital fractures in 
service that he developed pain extending from the left eye 
down over the check bone to the upper lip.  The examiner 
stated that the veteran's description sketched out the 
distribution of the second division of the fifth cranial 
nerve on the left side.  The veteran reported that the pain 
had persisted and was episodic.  He said Motrin relieved the 
pain and when it occurred he had numbness in the second 
division of the left cranial nerve.  He described this as if 
he had been given Novocain by a dentist.  The veteran said 
this occurred about twice a month and lasted "just a few 
minutes."  He said he did not develop tears during the pain 
but did develop stuffy nose on the left side.  He said the 
pain had a sharp component that made him stop whatever he was 
doing.  He rated the sharp component of pain as 7/10 with 10 
being the worst pain he had ever experienced.  Treatment was 
limited to Motrin as needed.  On neurological examination, 
the cranial nerves were unremarkable.  The diagnosis was 
injury to the second division of the left cranial nerve as a 
consequence of fracture of the left zygoma in 1973.  The 
examiner said that the nature of the present pain, in the 
presence of formal sensation in the face, was that the 
veteran had tic douloureux, which the examiner said was also 
called trigeminal neuralgia.  The examiner said he had 
arranged an appointment for the veteran in the neurology 
clinic because there were specific medications to treat tic 
douloureux.  

In October 2000, the RO reported there was no indication that 
the veteran had visited the neurology clinic subsequent to 
the June 2000 examination.  At the February 2002 hearing, the 
veteran's representative asserted that the veteran had not 
received notice of a neurology appointment and requested that 
a new examination be arranged for the veteran because the 
neurological workup was not done.  As discussed above, the 
veteran did have a neurological examination.  The workup was 
recommended for treatment purposes and not as an additional 
neurological examination.  At the hearing, the veteran 
testified that that when pain was present, its intensity was 
probably about a 9 on a scale of 1 to 10, and he testified 
that it had increased since his last examination.  He 
testified that he had slight pain, which he would rate a 
about a 5, almost every day.  He testified that the pain 
would spike to a 9 or 91/2 and that this would happen 3 or 4 
times a week.  He said the sensation would extend from his 
upper cheek down to his left upper lip.  At one point in the 
hearing he testified that it lasted for about 5 to 6 minutes, 
while later in the hearing he testified that spikes of pain 
lasted less than a minute or so.  He said that the only 
medication he takes is Motrin.  The veteran testified that 
when the pain struck he had to stop whatever he was doing, 
and he said that the pain sometimes awakened him during the 
night.  When questioned about muscle dysfunction the veteran 
testified that the only thing he could think of was that his 
eye probably would not go all the way to the right of left.  

The veteran's residuals of his left zygoma and left orbital 
fractures are currently rated as 10 percent disabling under 
Diagnostic Code 8305, for neuritis of the fifth (trigeminal) 
cranial nerve.  The trigeminal nerve is sensory in supplying 
the face, teeth, mouth, and nasal cavity, and motor in 
supplying the muscles of mastication.   See Dorland's 
Illustrated Medical Dictionary, 27th edition, p. 1124 (1988).  
The regulations for evaluating neurological conditions state 
that disability is rated in proportion to the impairment of 
motor, sensory, or mental function.  38 C.F.R. § 4.120.  
Speech disturbances, impairment of vision and visceral 
manifestations are also to be considered.  

The Board notes that 38 C.F.R. § 4.123 explains that 
neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbance, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
that may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  On the other hand, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale as neuritis, with a maximum 
equal to moderate incomplete paralysis for the nerve 
involved.  The exception is tic douloureux, which under 
Diagnostic Code 8405 (neuralgia of the fifth (trigeminal) 
cranial nerve) may be rated in accordance with severity, up 
to complete paralysis.  38 C.F.R. §§ 4.124; 4.124a, 
Diagnostic Code 8405 note.  

Neuritis of the fifth (trigeminal) cranial nerve is rated 
under Diagnostic Code 8304 and neuralgia of the fifth 
(trigeminal) cranial nerve is rated under Diagnostic Code 
8405.  Both are rated as for paralysis of that nerve under 
Diagnostic Code 8205.  Evaluations under Diagnostic Code 8205 
are dependent upon the relevant degree of sensory 
manifestation or motor loss.  A 10 percent rating is 
warranted if there is moderate incomplete paralysis.  A 30 
percent evaluation under this code is warranted for severe 
incomplete paralysis, and a 50 percent rating contemplates 
complete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205.   

Based on a review of the evidence of record, the Board 
concludes that a rating in excess of 10 percent for the 
veteran's trigeminal neuralgia is not warranted, even when 
rated as tic douloureux.  In this regard, the Board 
recognizes that the veteran complains of pain and numbness 
extending from his left cheek to his left upper lip.  The VA 
hospital summary and June 2000 examination report document 
the presence of the neuralgia, identified as tic douloureux 
by the June 2000 examiner.  The veteran has testified to 
increasing frequency of his symptoms, but he has not shown 
such intensity of symptoms as to qualify as to be equivalent 
to severe incomplete paralysis of the trigeminal nerve.  In 
this regard, the cranial nerves were evaluated as normal at 
the June 2000 examination, and the veteran reported that he 
only took Motrin for pain, which the Board notes other 
records show that he coincidentally uses for pain associated 
with his service-connected knee disabilities.  Additionally, 
although the veteran has mentioned some restriction in the 
lateral movement of his eyes, the Board notes that the 
medical evidence includes no findings of functional 
impairment in terms of vision or the ability to eat or speak.  

The current rating assigned to the veteran's trigeminal 
neuropathy contemplates moderate incomplete paralysis.  As 
discussed above, none of the medical evidence provides a 
reasonable basis for concluding that the current disability 
more nearly approximates the severe incomplete paralysis 
required for a higher evaluation.

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for a higher rating. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left zygoma and orbital floor is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

